Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kuehnle et al. (US Pat Pub 2013/0335260). 
With regard to claim 1, Kuehnle et al. show a method processing a radar signal comprising receiving chirps of a radar signal (para. 0038), sampling the radar signal to obtain samples of the radar signal (Fig. 3, element 18, para. 0038), dividing the samples that correspond to a chirp of the radar signal into at least two virtual chirps (paras. 0063, 0034, 0041, Fig. 3, element 26) and processing the radar signal based on the at least two virtual chirps (Fig. 3, elements 28, 30, 34).  
With regard to claim 2, Kuehnle et al. have the at least two virtual chips being equally spread across a time of the chirp of the samples of the radar signal (Fig. 2).  
With regard to claim 3, Keuhnle et al. show a first virtual chirp of the at least two virtual chirps corresponding to a first start frequency and a first stop frequency and a second virtual chirp of the at least two virtual chirps corresponding to a second start frequency and a second stop frequency wherein the first start frequency and the second start frequency are different and the first stop frequency and the second stop frequency are different (Fig. 2).
With regard to claim 4, Kuehnle et al. have the at least two virtual chirps being not equally spread across a time of the chirp of the samples of the radar signal (paras. 0061, 0062)
With regard to claim 5, Kuehnle et al. show each particular chirp of the sample of the radar signal being divided into two virtual chirps, and each virtual chirp of the two virtual chirps last for less than 50% or for up to 50% of a time of the particular chirp of the samples of the radar signal (Fig. 2, paras. 0061-0062). 
With regard to claim 6, Kuehnle et al. show a timer interval being provided between the two virtual chirps (Fig. 2, paras. 0061-0062). 
With regard to claim 8, Kuehnle et al. shows, in a first mode, the radar signal being processed based on the chirps of the radar signal and, in a second mode, the radar signal being processed based on the at least two virtual chirps (Fig. 3, elements 20,. 24, paras. 0038-0044).  
With regard to claim 9, Kuehnle et al. show the first mode and the second mode being selected subsequently or in parallel (paras. 0038-0044).
With regard to claim 10, Kuehnle et al. have, in the first mode and the second mode, radars signals that are stored in a commonly accessible memory being processed (Fig. 3, element 18
With regard to claim 11, Kuehnle et al. show the processing comprising conducting and FFT, conducting an inverse FFT or conducing a CFAR ((PARAS. 0038, 0042). 
With regard to claim 12, Kuehnle et al. show the processing being zero padding the at least one virtual chirp to enlarge a number of values (para. 0041). 
With regard to claim 14, Kuehnle et al. have the processing comprising performing an FFT obtain a first range Doppler map which is based only on the sample of a first virtual chirp of the at least two virtual chirps and perform an FFT to obtain a second range Doppler map which is based only on sample of a second virtual chirp of the at least two virtual chirps (Fig. 3, element 28).  
With regard to claim 15, Kuehnle et al. show a radar device to receive chirps of a radar signal (para. 0038), sampling the radar signal to obtain samples of the radar signal via an antenna (Fig. 3, element 18, para. 0038), a processing unit to sample the radar signal to obtain samples of the radar signal (Fig. 3, element 18, para. 0038),  to divide the samples that correspond to a chirp of the radar signal into at least two virtual chirps  (paras. 0063, 0034, 0041, Fig. 3, element 26) and to process the radar signal based on the at least two virtual chirps (Fig. 3, elements 28, 30, 34).  
With regard to claim 16, Kuehnle et al. show the processing unit being arranged to trigger a predetermined action if processing of the radar signal fulfills a predetermined condition (para. 0049).  
With regard to claim 17, Kuehnle et al. provide the receiver is to enable independent virtual chirps by having redundant hardware resource with at least one hardware resource of the redundant hardware resource being activated during a part of one of the virtual chirps (Fig. 3, element 28, para. 0038). 
With regard to claim 19, Kuehnle et al. have the device further comprising a transmitter, wherein a combination of the receiver and the transmitter is arranged to enable independent virtual chirps by having redundant hardware resources wherein at least one hardware resource of the redundant hardware resources is activated only during a part of one of the virtual chirps (Fig. 3, element 28, para. 0038).
With regard to claim 20, Kuehnle et al. show a vehicle (Fig. 1) having the radar device of claim 15 (see rejection of claim 15 above).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. in view of Hill et al. (US Pat 4743910).
With regard to claim 7, Hill et al. show interference mitigation being conducted prior to the processing of the radar signal (Fig. 2, element 18, col. 5, lines 16-26).  It would have been obvious to modify Kuehnle et al. by using interference mitigation as taught in Hill et al. in order to take advantage of this well-known, customary technique with predictable results. 

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. in view of Tardif et al. (US Pat 9157985).
With regard to claim 13, Tardif et al. show summing the pairs of bins in a complex domain (col. 6, line 65 – col. 7, line 16).  It would have been obvious to modify Kuehnle et al. by using the summation procedure as taught in Tardif et al. in order to take advantage of this well-known, customary technique with predictable results, namely, to increase gain.
With regard to claim 21, Tardif et al. show the use of software to accomplish the aims of the present invention (col. 3, lines 50-64).  It would have been obvious to combine Kuehnle et al. with Tardif et al. in order to take advantage of this well-known technique with predictable results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. in view of Herman (US Pat 5008678).
With regard to claim 18, Herman shows a radar device integrated on a signal MMIC (col. 2, lines 6-17).  It would have been obvious to modify Kuehnle et al. by using the MMIC as taught in Herman in order to take reduce the cost of manufacturing these systems. .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648